Case: 19-1848    Document: 27     Page: 1   Filed: 07/10/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

            VIRGINIA ARLENE GOFORTH,
                  Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2019-1848
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-00507-NBF, Senior Judge Nancy B. Fire-
 stone.
                  ______________________

                  Decided: July 10, 2020
                  ______________________

    VIRGINIA ARLENE GOFORTH, Canton, NC, pro se.

     MARGARET JANTZEN, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 ETHAN P. DAVIS, STEVEN JOHN GILLINGHAM, ROBERT
 EDWARD KIRSCHMAN, JR.
                   ______________________
Case: 19-1848    Document: 27      Page: 2   Filed: 07/10/2020




 2                                 GOFORTH   v. UNITED STATES



 PER CURIAM.
     Virginia Arlene Goforth appeals from the decision of
 the United States Court of Federal Claims dismissing her
 action for lack of subject matter jurisdiction. See Goforth
 v. United States, No. 1:18-cv-00507-NBF, 2019 WL 994574
 (Mar. 1, 2019) (“Decision”). We affirm.
                              I
     After the Supreme Court of the United States denied
 Ms. Goforth’s petition for certiorari, she filed a complaint
 in the Court of Federal Claims seeking “$670,000 and/or a
 remand for rehearing in the United States Supreme Court,
 or other such appropriate venue for settlement.” Appellee’s
 App’x 11. The Court of Federal Claims construed Ms. Go-
 forth’s complaint as alleging that the Supreme Court de-
 nied and violated her constitutional rights by denying,
 without explanation, her petition for certiorari. Decision,
 2019 WL 994574, at *1. Arguing that the Court of Federal
 Claims lacked jurisdiction, the Government moved to dis-
 miss Ms. Goforth’s complaint.
      The Court of Federal Claims granted the Government’s
 motion. The court reasoned that Ms. Goforth failed to iden-
 tify a substantive right for money damages and that the
 court lacked jurisdiction to review the Supreme Court’s ac-
 tions.
     Ms. Goforth timely appealed the dismissal. We have
 jurisdiction under 28 U.S.C. § 1295(a)(3).
                              II
     “The jurisdiction of the Court of Federal Claims arises
 chiefly from the Tucker Act.” LeBlanc v. United States,
 50 F.3d 1025, 1028 (Fed. Cir. 1995). The Tucker Act “con-
 fers jurisdiction on the Court of Federal Claims, and a cor-
 responding waiver of the government’s sovereign immunity
 from suit, when the constitutional provision, statute, or
 regulation in question expressly creates a substantive right
Case: 19-1848     Document: 27      Page: 3   Filed: 07/10/2020




 GOFORTH   v. UNITED STATES                                  3



 enforceable against the federal government for money
 damages.” Id. (citing United States v. Testan, 424 U.S. 392,
 398 (1976)). We review de novo a decision of the Court of
 Federal Claims to dismiss for lack of subject matter juris-
 diction. Petro-Hunt, LLC v. United States, 862 F.3d 1370,
 1378 (Fed. Cir. 2017).
                              III
      Ms. Goforth contends that the Court of Federal Claims
 has jurisdiction to review the constitutional violations she
 says she suffered when the Supreme Court denied her pe-
 tition for certiorari without providing any reasoning for the
 denial. She alleges that the Supreme Court’s action vio-
 lates the petition clause of the First Amendment and the
 due process and equal protection clauses of the Fifth and
 Fourteenth Amendments. In her reply brief, she alleges for
 the first time that the Supreme Court’s action also consti-
 tutes a taking under the Fifth Amendment. 1
     In these circumstances, Ms. Goforth does not have a
 right to Supreme Court review of a petition for certiorari.
 Sup. Ct. R. 10 (“Review on a writ of certiorari is not a mat-
 ter of right, but of judicial discretion.”). And the Supreme
 Court is not required to provide its reasoning for denying a
 petition for certiorari. See Md. v. Balt. Radio Show, 338
U.S. 912, 918 (1950). Instead, “Congress has placed the
 control of the [Supreme Court]’s business, in effect, within
 the Court’s discretion” and for the Court “to do its work it
 would not be feasible to give reasons, however brief, for re-
 fusing to take . . . cases.” Id. In addition, other courts may




     1   On June 17, 2020 Ms. Goforth filed a motion to ex-
 tend the time to file her memorandum in lieu of oral argu-
 ment. We granted that motion and Ms. Goforth filed her
 memorandum on July 1, 2020. We have reviewed and con-
 sidered the memorandum in reaching our decision.
Case: 19-1848     Document: 27      Page: 4    Filed: 07/10/2020




 4                                  GOFORTH    v. UNITED STATES



 not review the Supreme Court’s determinations—or com-
 mand it, as Ms. Goforth requests.
     Furthermore, the constitutional violations that Ms. Go-
 forth alleges in her opening brief are not within the juris-
 diction of the Court of Federal Claims.               These
 constitutional provisions that Ms. Goforth alleges were vi-
 olated are not money mandating and are therefore outside
 the limited jurisdiction of the Court of Federal Claims. See
 LeBlanc, 50 F.3d at 1028; United States v. Connolly, 716
F.2d 882, 887 (Fed. Cir. 1983).
     Because Ms. Goforth first raised her takings claim in
 her reply brief, the claim is waived. SmithKline Beecham
 Corp. v. Apotex Corp., 439 F.3d 1312, 1319 (Fed Cir. 2006)
 (“arguments not raised in the opening brief are waived”).
 Even if this claim was not waived, the Court of Federal
 Claims would lack the jurisdiction to review this claim be-
 cause the “Court of Federal Claims cannot entertain a tak-
 ing[s] claim that requires the court to scrutinize the actions
 of another tribunal.” Petro-Hunt, 862 F.3d at 1385 (quoting
 Verada, Ltda. v. United States, 271 F.3d 1367, 1375 (Fed.
 Cir. 2001)).
                              IV
    We have considered Ms. Goforth’s remaining argu-
 ments and find them unpersuasive. For the foregoing rea-
 sons we affirm the Court of Federal Claims.
                         AFFIRMED
                            COSTS
     The parties shall bear their own costs.